A. S. Walker, J.
In suits to remove clouds from title the plaintiff should allege and show a title to the land or that he is in possession. Story’s Eq. Jur., § 703; Mitford & Tyler’s Pl. & Pr. in Eq., p. 249.
In this case the title offered, as well as the evidence of the act of the ancestor of the defendants relied upon as authorizing the decree, both depend upon the admissibility and effect of the document offered and excluded from the jury.
*224It is believed to be universally held that, upon the fall of the Confederate States as a government, the proceedings had by its officers in its name and in its courts, for the sequestration of the estates, property and effects of “ alien enemies,” became invalid for any purpose as against the owner. They presented no obstacle to the re-occupation by the owner on his return to the state at the close of the war. It is admitted in appellant’s brief that these proceedings would have no effect against Leland. The court itself has been held invalid. Hickman v. Jones, 9 Wall., 197. And such decrees. Spratt v. U. S., 8 Ct. of Cl., 499.
If not good against Leland, then plaintiff has no title and he cannot be injured by the assertion of a lien by defendants against land still belonging to Leland.
But the documents are not duly authenticated. We have been referred to no statute making the clerk of the United States court the custodian of the records and archives of the late Confederate States court.
The mere manual possession of the books and papers of the extinct court gives him no authority to certify copies as of his own office. His certificate gives no authenticity to papers shown in the certificate not to be in his official-custody.
It has been held that the act of congress óf May 26, 1790, and act of March 27, .1804, “ do not extend to judgments of the courts of the late Confederate States.” Wharton on Ev., sec. 99, and cases cited.
Of such collections of the archives of the Confederate States government, it has been held, when copies were offered, that “ the originals must be in some sense records,” and the copies excluded. ' Wharton on Ev., sec. 114, and cases cited; Schaben v. U. S. C. Court of Claims Rep., 230.
The document offered was not competent testimony and not improperly rejected.
The deed from McCampbell to plaintiff does not appear to have been proved or filed under the statute. Its rejection is not shown to have been erroneous.
But taking all the testimony offered, added to that admit*225ted, the absence of any interest in the land in the plaintiff would prevent a decree in his favor.
[Opinion delivered May 10, 1880.]
No error appearing in the record, the judgment below should be affirmed.
Note.— Since writing the opinion, we have noticed chapter 188, Laws of 11th Leg., p. 255, styled, “An act providing for the custody and authentication of the records of the Confederate courts.”
This act authorized the “ district courts of the United States ” to take charge of and preserve the records and papers of the late Confederate district courts, held within the limits of the state; to make copies; such copies to be “received in evidence in all the courts of this state, subject to the general laws of evidence.”
This act may still be in force, to the extent of providing a mode of proving such records. It could not impose the duty upon the United States district courts; nor have they, so far as we know, by any order or act of the court, assumed the authorized custody.
But if, by a free construction of the act, the copy certified by M. Hopkins, clerk, certifying that he is the custodian, be regarded as complying with the law, still, as held above, in the absence of any interest in plaintiff in the land, as shown, taking all the testimony offered and admitted, the exclusion did not injure the plaintiff. No force was added to the proceedings in the Confederate States courts by the act . cited above; they were invalid as affecting Leland’s rights to the land.
Affirmed.